Citation Nr: 1231705	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  10-08 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a higher initial rating, in excess of 50 percent, for posttraumatic stress disorder (PTSD) prior to March 1, 2010.

2.  Entitlement to service connection for lumbar spine degenerative disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1968 to April 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota which, in pertinent part, granted service connection for PTSD and assigned a 50 percent evaluation effective July 14, 2009, and denied service connection for lumbar spine degenerative disc disease.  

In a subsequent July 2010 rating decision, the RO granted an increased 70 percent rating for PTSD effective July 7, 2010.  In a January 2011 rating decision, the RO granted a 100 percent total disability rating for PTSD effective March 1, 2010.  The Board has accordingly recharactreized the issue as entitlement to a higher initial rating, in excess of 50 percent, for PTSD prior to March 1, 2010. 


FINDINGS OF FACT

1.  On September 22, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the appeal for a higher initial rating for PTSD was requested.

2.  The Veteran identified combat-related injuries to the lumbar spine in service which are consistent with the circumstances of service; however, lumbar spine symptoms were not chronic in service and have not been continuous since the Veteran's separation from service.  

3.  The Veteran's currently diagnosed chronic lumbar spine degenerative disc disease is not related to service.



CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of an appeal for a higher initial rating, in excess of 50 percent, for PTSD prior to March 1, 2010, by the Veteran, or his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2011).

2.  Lumbar spine degenerative disc disease was not incurred in or aggravated by service, nor may it be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Withdrawal of an Appeal for a Higher Initial Rating for PTSD

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In a statement dated September 22, 2010, the Veteran, through his authorized representative, indicated that he was satisfied with the grant of 70 percent rating for PTSD and wished to withdraw any further appeal action.  In a September 2010 letter, the RO notified both the Veteran and his representative that the correspondence withdrawing the appeal regarding PTSD had been received and the appeal would be closed.  In the present case, the Veteran, through his representative, has withdrawn the appeal for a higher initial rating for PTSD and, hence, there remain no allegations of errors of fact or law for appellate consideration on that issue.  Accordingly, the Board does not have jurisdiction to review the appeal for a higher initial rating for PTSD and it is dismissed.


B.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In an April 2009 letter, VA informed the Veteran of the evidence necessary to substantiate his claim for service connection, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The April 2009 also letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA and private treatment records, a private medical opinion, lay statements, and VA examinations have been associated with the claims file.  The Board notes specifically that the Veteran was afforded a VA examination in August 2009 to address his claimed lumbar spine degenerative disc disease.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate as it is predicated on a review of the claims folder and medical records contained therein; contains a description of the history of the disability at issue; and includes a clear opinion with regard to the etiology of the Veteran's lumbar spine disability along with adequate reasons and bases for the opinion rendered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002). Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service connection for a combat-related injury may be based on lay statements, alone, but do not absolve a claimant from the requirement of demonstrating current disability and a nexus to service, as to both of which competent medical evidence is generally required.  Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  Thus, the provisions of 38 U.S.C.A. § 1154(b) do not allow a combat Veteran to establish service connection with lay testimony alone.  Rather, the statute relaxes the evidentiary requirements for determining what happened during service and is used only to provide a factual basis for a determination that a particular disease or injury was incurred or aggravated in service, not to link the service problem etiologically to a current disability.  Gregory v. Brown, 8 Vet. App. 563, 567 (1996). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

After reviewing all the evidence of record, lay and medical, the Board finds that the competent, credible, and probative evidence of record demonstrates that a low back disability was not incurred in service.  

Private treatment records dated in 2009 and an August 2009 VA examination show that the Veteran has currently diagnosed lumbar spine degenerative disc disease confirmed by MRI evidence.  Thus, the Veteran has been diagnosed with a current low back disability that includes arthritis of the lumbar spine.

The Veteran has reported that he had the onset of back pain in July 1969 after being caught in a "satchel charge" explosion, which blew him back 15 to 20 feet, resulting in pain to the neck, ears, and a shrapnel wound to the scalp.  He alternately contends that he injured his back in service while jumping from a helicopter while carrying a 100 pound rucksack, or due to carrying a heavy rucksack in service generally.  The Veteran has submitted several statements in support of his claim detailing the circumstances of these injuries, and has submitted lay statements from fellow service members who witnessed the July 1969 injury.  The Veteran's DD Form 214 shows that he served in combat, and the Veteran has identified combat-related back injuries.  The Board finds that the Veteran's reports of back pain in service are consistent with the circumstances of his service, and are thus, credible.  See 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(d).  However, the Veteran is still required to demonstrate a nexus between his current back disability and his reported in-service complaints.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996). 

The Board finds that while the Veteran has provided credible evidence describing the back pain secondary to injuries in service; lumbar spine symptoms were not chronic in service.  In that regard, while the Veteran identified back injuries and the onset of back pain in service; his back complaints were not of such severity that they required treatment in service.  Service treatment records confirm that the Veteran was seen after an ambush in July 1969 and was treated for a fragment wound to the scalp and throbbing pain behind the eye; however, no back complaints were noted and no treatment for the back was indicated.  Service treatment records do not otherwise reflect any complaints or treatment relating to the back.  The Veteran sought treatment for other physical complaints unrelated to the back in service, during which time he did not complain of chronic back pain.  For example, he was seen for various complaints relating to the knee pain, warts, fungal infections, and headaches in service, all without a mention of back complaints.  See Kahana v. Shinseki, No. 24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  Additionally, there was no indication of any back problems or complaints at the time of a February 1970 separation examination; the spine was noted to be normal on clinical evaluation.  The Board finds that the separation examination report, which shows that the Veteran did not experience chronic back problems at the time of his separation from service, is highly probative.  Thus, while the Veteran is credible to report a combat-related injury to the back in service; the Board finds, based on the absence of treatment for back complaints in service, and based on the absence of back complaints at separation, that the weight of the evidence shows that the Veteran's back pain was not chronic in service. 

The Board finds that the weight of the evidence demonstrates that lumbar spine symptoms, have not been continuous since service separation.  The Veteran contends that back pain has been present since service.  The earliest medical evidence of treatment for a low back disability was in 2002, 22 years after the Veteran's separation from service.  The Veteran submitted a February 2002 private MRI report in support of his claim, which revealed degenerative changes of the L4-5 and L5-S1 discs without evidence of significant disc herniation.  The Board notes that the record includes an earlier March 2001 private treatment report, noting pain starting from the midback, radiating around to the left chest; however, the Veteran's pain was attributed to a diagnosis of herpes zoster at that time.  Thus, he was not seen for orthopedic back pain in 2001.  While the Veteran is competent to report continuous symptoms after service, the Board finds that the absence of contemporaneous medical evidence for 22 years after his separation from service is one factor, along with the other evidence of record including denial of back disorder or complaints at service separation, that weighs against the credibility of his reports of having continuous back symptoms since separation from service. 

The Veteran indicated in October 2009 and February 2010 statements that he did not seek treatment for his disabilities after his separation from service because he was not a chronic complainer, and because he was a young man and did not want to be categorized as a sissy.  He indicated that he did not "call the government on these health issues" when he was first out of service because he had so many issues, he did not know how or whom to contact about them.  While the Veteran indicated that he did not seek treatment for his back after service or seek help from the government for various reasons, the record shows that the Veteran was nonetheless able to initiate a claim for service connection for a shrapnel wound in the head and a left ear condition in November 1970, within one year of his separation from service.  A back disability was not claimed at that time.  The Veteran initiated a second claim for service connection for neck pains in February 1980, which he identified as a herniated disc.  He believed that his neck disability was related to the July 1969 in-service satchel charge detonation, and stated that the force of the explosion twisted his neck.  Significantly, the Veteran did not identify the presence of a concurrent low back disability the time of his 1980 claim, despite later claims that his back disability had been present since service.  In a later January 1981 statement, the Veteran indicated that he had headaches and back pain, or back and neck problems which he related to the July 1969 injury; however, in the same statement, the Veteran clarified that the "attendant pain" was "prominent in the neck and upper spinal column" and he continued to describe his "present neck and cervical spine condition."  Thus, the Veteran clearly drew a distinction showing that the back pain he was describing in January 1981, was cervical spine pain, and not lumbar spine pain.  The Board finds it unlikely that the Veteran would identify the presence of shrapnel wounds or a cervical spine disability in 1970 and 1980, respectively, but fail to identify contemporaneous lumbar spine pain or symptoms were such symptoms continuous since service.  The Board finds that this further weighs against the credibility of the Veteran's lay statements indicating that he had continuous back problems since service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

It was not until the Veteran initiated his present claim for service connection for a lumbar spine disability in February 2007, that he identified the presence of lumbar spine pain as a result of a July 1969 satchel charge detonation in Vietnam, both in lay statements submitted in support of his claim, and in lay statements made during the course of VA and private treatment.  The Board finds, due to the discrepancies in the Veteran's statements, and due to the lack of lay or medical evidence for many years after the Veteran's separation from service showing any complaints of a back disability, that the Veteran's lay statements attesting to the presence of lumbar spine pain since service are not credible.  The Veteran's recent statements made pursuant to the VA compensation claim, are inconsistent with, and outweighed by contemporaneous evidence from the Veteran's service treatment records and separation examination report, the absence of any treatment for a back disability shortly after service, and the Veteran's failure to submit a claim for the lumbar spine despite his earlier claims for service connection for other disabilities, to include a cervical spine disability.  For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran did he exhibit chronic symptoms of a lumbar spine disability in service are thereafter.

Arthritis in the lumbar spine did not manifest to a compensable degree within one year of separation from service.  The earliest diagnosis of arthritis of the lumbar spine shown by the evidence of record was in 2002, many years after the Veteran's separation from service; therefore, the one year post-service presumption for arthritis is not met in this case.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board finds that the Veteran's currently diagnosed lumbar spine degenerative disc disease is not related to service.  The Veteran initially claimed that his current lumbar spine disability was related to a July 1969 satchel charge detonation in Vietnam.  In later lay statements, dated in October 2009 and February 2010, the Veteran reported, alternately, that he hurt his back jumping out of a helicopter with a 100 pound rucksack.  He stated that on that occasion, they bailed out of the helicopter several feet above ground, and he had severe back pain when he hit the ground.  He also attributed his present low back pain to carrying a 100 pound rucksack on his back for a year while climbing up and down steep mountains.  To the extent that the Veteran's statements attempt to establish a nexus between the currently diagnosed lumbar spine degenerative disc disease and service, there is no indication that the Veteran has the medical expertise to render such an opinion, thus, his statements have no probative value in this regard.  A layperson is not competent to provide medical evidence sufficient to establish causation.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran submitted a copy of an internet article entitled "Weight of Combat Gear Taking Its Toll on U.S. Soldiers" in support of his contentions.  The article describes an increased rate of musculoskeletal injuries in U.S. soldiers due to having to carry heavy loads on deployment in Afghanistan.  The Board finds that a generic text, such as the one offered, which does not address the facts of this particular Veteran's case with a sufficient degree of medical certainty, does not amount to competent medical evidence of causality.  See Sacks v. West, 11 Vet. App. 314 (1998); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Thus, the Board finds that the article submitted by the Veteran cannot be considered as competent evidence which addresses the etiology of the Veteran's claimed lumbar spine degenerative disc disease.  

The Veteran has also submitted lay evidence from his wife, and from fellow service members who witnessed the Veteran's July 1969 injury in support of his claim.  Lay statements from the Veteran's fellow service members do not identify the presence of a back disability in service or thereafter, and only describe injuries to the head and neck in service; therefore, these statements are of little probative value.  In an April 2009 statement, the Veteran's wife indicated that the Veteran's back and neck injury had worsened over time.  The Board also finds that this statement is of limited probative value as the statement does not indicate any time frame as to when the back problems occurred and the statement does not provide any detail as to what the complaints or problems were.  In addition, the Veteran's wife has not established that she has the medical expertise to provide any type of opinion relating current back complaints to service.  See Jandreau, 492 F.3d 1372.  

There is conflicting medical evidence in the present case as to whether the Veteran's current lumbar spine degenerative disc disease is etiologically related to combat injuries reported in service.  In a February 2009 opinion, Dr. G.D. noted the Veteran's reported history of being thrown back 12 feet during a satchel charge detonation, carrying a wounded fellow soldier up and down hills with discomfort in his back, and reported discomfort in his back with carrying more than 20 pounds of weight in service.  Dr. G.D. noted that he had seen the Veteran off and on for neck and low back pain since their first meeting in 2002.  He assessed the Veteran with a war-related injury causing him chronic neck and back pain, and opined that the Veteran's chronic neck and back discomfort were a direct result of the injury that he suffered on July 1969.  

In contrast, an August 2009 VA examiner opined that lumbar spine degenerative disc disease was less likely as not caused by or a result of combat duties in service, including carrying a rucksack and other gear up and down mountains in Vietnam, sleeping on the ground, carrying wounded out of harm's way, and exposure to an explosion leading to a head wound with shrapnel.  An August 2009 VA examination report shows that the claims file and the Veteran's medical history was reviewed.  The VA examiner provided a rational for the opinion rendered, stating that the Veteran's discharge examination made no mention of low back problems, and an explosion leading to a scalp wound was noted in service with no mention of a low back injury.  The VA examiner reasoned that at 61 years of age, the Veteran probably had lumbar spine degenerative disc disease from wear and tear over his lifetime.  In rendering this opinion, the VA examiner did note the Veteran's own description of a July 1969 satchel charge detonation in service, and his reports of having back pain since service in Vietnam. 

According to CAVC, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board. Id.  The Board finds that the VA opinion dated in August 2009, which is based on a review of the claims file, to include a review of service treatment records, and is based on an accurate factual history supported by a rationale, is more probative than a February 2009 opinion from Dr. G.D.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  In that regard, while Dr. G.D. noted the Veteran's reports of combat-related injuries to the low back; Dr. G.D.'s opinion does not take into consideration the absence of chronic symptoms or complaints shown in service, particularly at the time of the Veteran's separation from service, nor does he account for the lack of back treatment or complaints shown for 22 years after the Veteran's separation from service.  Additionally, Dr. G.D.'s did not provide any reasoning for the opinion rendered.  To be adequate, a medical opinion must be based upon an accurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  For these reasons, the Board finds that Dr. G.D.'s opinion is of little probative value.  In contrast, the VA examiner's opinion is based on an accurate factual background, and the VA examiner provided reasons and bases for the opinion rendered based on a review of the evidence of record.  The VA examiner took into consideration the Veteran's combat duties in service, including carrying a rucksack and other gear up and down mountains and exposure to an explosion in service, but also noted the absence of continuous back symptoms shown at the time of the Veteran's separation from service, which is consistent with the Board's findings, showing no specific chronic symptoms in service, or continuous post-service symptomatology.  For these reasons, the Board finds the August 2009 VA opinion as to service connection is more probative than Dr. G.D.'s opinion.  

The Board finds that the weight of the evidence demonstrates that currently diagnosed lumbar spine degenerative disc disease is not related to service.  On the question of the relationship between a current low back disability and service, the Board finds that the Veteran and his wife members are neither competent nor credible to relate a current lumbar spine disability to service.  Medical evidence of record shows that the Veteran was initially treated for a chronic lumbar spine disability 2002, 22 years after the Veteran's separation from services.  Finally, the Board finds that the most probative evidence in this case, provided by a August 2009 VA examiner, shows that currently diagnosed lumbar spine degenerative disc disease is less likely as not caused by or a result of the Veteran's combat duties in service.  

For these reasons, the Board finds based on the credible, competent, and probative evidence of record, that lumbar spine degenerative disc disease was not incurred or aggravated in service, nor did arthritis manifest within one year following the Veteran's separation from service.  The Veteran has identified combat-related injuries to the lumbar spine in service which are consistent with the circumstances of service; however, he has not provided credible lay evidence of chronic back symptoms in service, or continuous symptomatology since service.  Finally, the most probative evidence of record is against a nexus between the Veteran's current lumbar spine degenerative disc disease and his military service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for lumbar spine degenerative disc disease and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

	(CONTINUED ON NEXT PAGE)






ORDER

The appeal for an increased evaluation in excess of 50 percent for PTSD prior to March 1, 2010, is dismissed.

Service connection for lumbar spine degenerative disc disease is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


